Citation Nr: 0915431	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a thyroid disorder, 
claimed as hypothyroidism and hyperthyroidism.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1959 to August 
1962 and from September 1962 to January 1984.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen a claim for service 
connection for a thyroid condition for lack of new and 
material evidence.  In a March 2006 Statement of the Case, 
the RO implicitly reopened the claim by addressing the merits 
without addressing the predicate matter of whether sufficient 
new and material evidence to reopen the claim has been 
received.  Notwithstanding the RO's action, the Board must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  A claim for hyperthyroidism was denied by rating decision 
in January 1986, and the Veteran did not appeal.

2.  Evidence added to the record since the January 1986 
rating decision is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  A thyroid condition did not begin in service or within 
one year of separation and has not been shown to be otherwise 
related to any incident of service. 


CONCLUSIONS OF LAW

1.  The January 1986 rating decision denying service 
connection for hyperthyroidism is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  The evidence received since the last prior final denial 
of the claim is new and material to the issue of service 
connection for a thyroid disorder, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Service connection for a thyroid disorder is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With regard to the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for a thyroid disorder, the Board herein grants in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

With regard to the underlying issue of service connection, 
the RO provided the appellant pre-adjudication notice by 
letters dated in April and July 2004 which substantially 
complied with the notice requirements.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Reopening a Claim for a Thyroid Disorder

The Veteran's original claim for service connection for a 
thyroid disorder was denied by a rating decision in January 
1986, because the condition was diagnosed after service and 
the evidence did not establish that it was related to 
service.  The Veteran did not appeal, and the decision became 
final at the end of the statutory time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Consequently, the Veteran's 
claim for service connection for a thyroid disorder can only 
be reopened if new and material evidence has been submitted 
since the last prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for a thyroid disorder in February 2004.  

The evidence of record at the time of the January 1986 
decision consisted of the Veteran's service treatment 
records, the report of a January 1985 VA general medical 
examination which found no evidence of a thyroid disorder, 
and records from Moncrief Army Hospital dated between August 
and November 1985, which indicate that the Veteran had been 
diagnosed with hyperthyroidism and had undergone radioactive 
iodine treatment.  

Evidence relative to the claim for service connection for a 
thyroid disorder that has been received since the January 
1986 decision includes VA outpatient treatment records dated 
between July 1997 and August 2007; the summary of an informal 
hearing with a Decision Review Officer (DRO) in January 2006; 
a July 2005 letter from R.G., a private physician, who states 
that it is "highly probable" the Veteran had Graves' 
disease that was undiagnosed in service; the results of a 
February 2006 VA examination of the Veteran's thyroid 
condition; a September 2006 letter from a VA physician who 
reports that he is treating the Veteran for hypothyroidism; 
and a February 2007 letter from C.M., a private physician, 
stating that the Veteran is his patient and has thyroid 
disease.  

The Veteran's original claim for service connection was 
denied because there was no evidence that his thyroid 
disorder was related to service.  New and material evidence 
in this case would be evidence showing that the Veteran's has 
a thyroid disorder.  The letter from R.G. received since that 
decision indicates that there may be a nexus between the 
Veteran's thyroid disorder and his service.  Therefore, this 
statement constitutes new evidence that is material to the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for a low thyroid disorder 
is reopened.

Service Connection for a Thyroid Disorder

The Board has considered whether adjudicating the claim of 
service connection for a thyroid disorder on a de novo basis 
at this time would prejudice the Veteran.  In this case, the 
Veteran has been provided with pertinent laws and regulations 
regarding service connection.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claims.  His arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Therefore, the 
Board can proceed with this claim without prejudice to the 
Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is seeking service connection for a thyroid 
disorder which was first diagnosed in August 1985, 19 months 
after his separation from service.  He contends that, since 
hyperthyroidism is an indolent disease, it was probably 
present before his separation even though it was not 
detected.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
if the disability was manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Veteran's service treatment records do not indicate that 
he was ever diagnosed with or treated for a thyroid disorder 
in service.  No endocrine disorders were noted at his 
separation physical examination in November 1983.  A VA 
general medical evaluation in January 1985 disclosed no 
abnormalities of the neck or other indications of a thyroid 
disorder.  

The Veteran was first diagnosed with Graves' disease in 
September 1985, after a scan revealed that his thyroid was 1 
1/2 to 2 times the normal size.  He began to receive 
radioactive iodine treatment in November 1985. 

The claims file contains VA outpatient treatment records 
dated between July 1997 and August 2007.  A treatment note in 
April 2004 states that the Veteran was diagnosed with 
hyperthyroidism, received ablation therapy, and was then 
found to have hypothyroidism.  

The record includes a November 2005 letter from R.G., M.D., a 
private physician, who states that he has treated the Veteran 
for a thyroid disorder.  He opines that, "given the indolent 
nature of Graves' disease, it is highly probable that [the 
Veteran] had Graves' disease that went unrecognized and 
undiagnosed at the time of his retirement in February 1984."  

The Veteran was afforded a VA examination of his thyroid in 
February 2006.  The examiner noted that she had reviewed the 
claims file.  The Veteran stated that he had reported 
symptoms of headache and visual problems which were treated 
in service, but he did not report symptoms of tremors or 
weight loss.  On examination, the Veteran's thyroid was of 
normal size.  He had fine tremors on outstretched hands, but 
muscle strength was normal.  The examiner noted that she 
could not find in the record any specific documentation or 
thyroid-related symptoms.  Consequently, she was unable to 
provide an opinion as to whether his current symptoms were 
related to any symptoms in service without resorting to 
speculation.  

A VA outpatient treatment record dated in May 2006 notes that 
the Veteran's thyroid was normal in size and configuration.  
A September 2006 letter from a VA physician confirms that the 
Veteran has hypothyroidism and states that he is unemployable 
due to this and other medical conditions.  A February 2007 
letter from C.M., a private physician, also confirms that the 
Veteran has thyroid disease.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's current thyroid disorder is not related to his 
service.  A thyroid disorder was not diagnosed in service, 
and there is no evidence that the Veteran manifested any 
symptoms of a thyroid disorder in service or within one year 
of separation.  The January 1985 VA examination was negative 
for any pertinent complaints, findings or diagnoses.  The 
Board acknowledges R.G.'s statement that it is "highly 
probable" that the Veteran's thyroid disease existed in 
service.  However, R.G. does not relate this opinion to any 
actual symptoms the Veteran displayed in service, and in fact 
there is no indication that R.G. reviewed the Veteran's 
service treatment records to determine whether any such 
symptoms were found.  The opinion in this regard is therefore 
speculative and has little probative value as to the actual 
date of onset of the Veteran's symptoms.  

Likewise, the VA examiner was not able to render an opinion 
without resort to speculation.  This statement responded 
directly to the RO's request for a medical opinion.  The 
examiner's statement as to the feasibility of a 
nonspeculative nexus opinion was itself a medical opinion 
because it was rendered in the examiner's capacity as a 
physician addressing a medical question.  That a 
nonspeculative nexus opinion is not feasible merely makes the 
statement non probative as to a negative or affirmative 
answer to whether the Veteran's current condition began in 
service and thus "non evidence" on that particular 
question.  This is not a case where VA failed to ensure that 
an adequate medical opinion was rendered.  

The Veteran's representative has argued that if the Board 
cannot grant the case, another medical opinion should be 
obtained.  The Board disagrees.  A medical opinion is 
adequate when it is based upon consideration of the veteran's 
prior medical history and examination and also described the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the 
examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, she could not provide a 
positive or negative opinion as to nexus.  Because the 
examiner reviewed all the evidence of record in rendering 
this opinion, and provided a rationale for the statement, the 
examination and "opinion" rendered are not inadequate.  The 
Board must simply rely on other evidence.

Thus, there is no competent medical evidence relating the 
Veteran's thyroid disorder to his service.  Without competent 
medical evidence of causation, there is no basis for service 
connection.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt rule does not apply.  
Accordingly, service connection for a thyroid disorder is 
denied.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; I, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been received, and the claim 
for service connection for a thyroid disorder is reopened and 
the appeal is granted to this extent only. 

Service connection for a thyroid disorder is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


